SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

854
KA 12-02087
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHAWN M. HALLMARK, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


NATHANIEL L. BARONE, PUBLIC DEFENDER, MILLVILLE (LYLE T. HAJDU OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DAVID W. FOLEY, DISTRICT ATTORNEY, MAYVILLE (PATRICK E. SWANSON OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Chautauqua County Court (John T.
Ward, J.), rendered October 1, 2012. The appeal was held by this
Court by order entered November 21, 2014, decision was reserved and
the matter was remitted to Chautauqua County Court for further
proceedings (122 AD3d 1438).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of criminal possession of a
forged instrument in the second degree (Penal Law § 170.25) and, in
appeal No. 2, he appeals from a judgment convicting him upon his plea
of guilty of attempted criminal sale of a controlled substance in the
fifth degree (§§ 110.00, 220.31). We previously determined in each
appeal that County Court did not rule on defendant’s pro se motion to
withdraw his guilty plea (People v Hallmark, 122 AD3d 1438, 1439), and
we therefore held the case, reserved decision, and remitted the matter
to County Court to rule on defendant’s motion (id.). On remittal,
however, defendant withdrew his motion. Thus, the only issue
remaining for us to address is the severity of the sentence and,
contrary to defendant’s contention in each appeal, we conclude that
the sentence is not unduly harsh and severe.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court